Citation Nr: 1638286	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral diabetic retinopathy, associated with service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi, which effectuated the grant of service connection for diabetes mellitus set out in a February 2011 Board decision that initially arose from a December 2006 Rating Decision.  The RO, by way of the March 2011 Rating Decision, granted service connection for diabetes mellitus with erectile dysfunction and retinopathy.  The Veteran's June 2011 Notice of Disagreement specifically limited his appeal to whether a compensable separate rating is warranted for his retinopathy.  Thus, the issue is characterized as such in the case caption, above.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  Prior to April 22, 2011, the Veteran's bilateral diabetic retinopathy, associated with service-connected diabetes mellitus, was manifested by visual acuity warranting a noncompensable evaluation.

2.  From April 22, 2011 until February 4, 2015, the Veteran's bilateral diabetic retinopathy, associated with service-connected diabetes mellitus, was manifested by corrected distance vision of 20/70, bilaterally.

3.  As of February 5, 2015, the Veteran's bilateral diabetic retinopathy, associated with service-connected diabetes mellitus, is manifested by corrected distance vision of 20/70, bilaterally, and unilateral concentric contraction of 14.375 degrees for the right eye, and 9.375 degrees for the left eye.


CONCLUSIONS OF LAW

1.  Prior to April 22, 2011, the criteria for a rating of 10 percent, but no more, for bilateral diabetic retinopathy, associated with service-connected diabetes mellitus, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008). 

2.  From April 22, 2011 until February 4, 2015, the criteria for a rating of 30 percent, but no more, for bilateral diabetic retinopathy, associated with service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6066 (2015).

3.  As of February 5, 2015, the criteria for a rating of 80 percent, but no greater, for bilateral diabetic retinopathy, associated with service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.79, Diagnostic Codes 6006, 6066, 6080 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The note following Diagnostic Code 7913, pertaining to diabetes mellitus, provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (2008).  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2009).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2014); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to December 10, 2008, there was no diagnostic code specifically addressing retinopathy.  Although no diagnostic code specifically addresses the evaluation of diabetic retinopathy, unlisted medical conditions may be rated under the criteria of a closely related disease or injury if the conditions are closely analogous in terms of affected functions, anatomical localization, and symptomatology.  See 38 C.F.R. § 4.20 (2015).  In this case, under the former criteria the Veteran's diabetic retinopathy appears to be most closely analogous to retinitis, under 38 C.F.R. § 4.84a, former Diagnostic Code 6006.  The Rating Schedule indicates that disabilities such as retinitis are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a.     

On and after December 10, 2008, 38 C.F.R. § 4.79, Diagnostic Code 6006 was changed to address retinopathy or maculopathy.  The Rating Schedule indicates that these disabilities should be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  

Before December 10, 2008, Diagnostic Code 6061-6079, provided evaluations ranging from noncompensable to 100 percent based on the impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  Thereafter, the same evaluations have been provided by Diagnostic Code 6061-6066.  38 C.F.R. § 4.79 (2015).  Both before and after this date Diagnostic Code 6080 provides ratings based on impairment of field of vision.  38 C.F.R. §§  4.79, Diagnostic Code 6080 (2015); 4.84a, Diagnostic Code 6080 (2008).

With incapacitating episodes having a total duration of at least six weeks during the past twelve month, a 60 percent rating is warranted.  38 C.F.R. § 4.79.  With incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months, a 40 percent rating is warranted.  Id.  With incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past twelve months, a 20 percent rating is warranted.  Id.  With incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past twelve months.  Id.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.

Factual Background

An August 2006 ocular examination report indicated uncorrected visual acuity of 20/40 right and 20/LP (light perception) left with corrected being 20/30 right and 20/LP left.  A September 2008 Office of Disability Determination Services in Jackson, Mississippi, disability report form lists a corrected visual acuity of 20/25, bilaterally, and indicates no field loss.  

Records from the Eye Clinic of Houston from 2006 through 2008 show multiple measurements of corrected visual acuity for the Veteran.  The measurements do not distinguish which number is for which eye.  These measurements include 20/20 for one eye and 20/30 the other; 20/25-20/30; 20/30-20/20; 20/30-20/25; 20/40-20/50; 20/30-20/50; 20/30-20/30; 20/40-20/25.

Records from Dr. S.Y. from 1995 through 2007 include multiple measurements of visual acuity, thought the Board is primarily concerned with measurements from around October 25, 2006, the effective date established for service connected diabetes mellitus, and thereafter.  These measurement include bilateral corrected 20/40; corrected 20/20-20/40; corrected 20/30-20/40; corrected 20/25-20-30; corrected bilateral 20/30; corrected right 20/30, left 20/25; corrected 20/30-20/70; corrected 20/25-20/70; corrected right 20/50, left 20/60; corrected bilateral 20/40; corrected right 20/30, left 20/40; corrected right 20/25, uncorrected left 20/70.  

In April 2011, VA optometry clinic note shows corrected distance visual acuity of 20/400, bilaterally, and corrected near visual acuity of 20/200.  It is noted that the Veteran had, with regard to central visual field, a "small island of vision remaining" bilaterally.

In April 2012, VA optometry clinic note shows that the Veteran has limited best corrected visual acuity and moderately restricted field, and that he was referred to a low vision clinic.  Corrected distance visual acuity in both eyes was 20/400 and corrected near visual acuity was 20/200.  It is noted that the Veteran had, with regard to central visual field, a "small island of vision remaining."

The Veteran was provided a VA eye examination in August 2012.  Visual acuity was found to be 5/200, bilaterally, for uncorrected distance, uncorrected near, corrected distance, and corrected near.  All slip lamp and external eye examinations were normal, except for the left lens where a posterior chamber lens implant was noted.  Internal eye examination revealed the following abnormalities right macula laser scar temporal to macula, left macula focal laser scar surrounding macula, and bilateral periphery laser scars.  The existence of a visual field defect was noted and Goldmann charts were provided showing testing results.  

The examiner reported the following:

The results of this exam cannot be used due to veteran malingering.  This occured with two portions of the exam.  The first was visual acuity testing.  [The] [v]eteran initially reported 20/400 vision in each eye.  However, at the end of the examination, the veteran took out a piece of paper to write down the provider s name and was able to write the name in a clear manner without difficulty at a normal working distance using handwriting size which could not be read by a person with 20/400 visual acuity. Additionally, the veteran was seen previously by a private doctor [referencing the eye examination of February 1, 2013], where visual accuities were reported to be 20/20 in one eye and 20/40 in the other.  This visual acuity would be more consistent with the clarity and accuracy of the handwritten note mentioned above.

The other portion of the exam where the veteran provided malingering results was the visual field testing.  According to the results of the test, the veteran had a virtually extinguished visual field.  A person such as this would be unable to orient and  mobilize themselves without bumping into ob]ects such as chairs, door frames, or tables.  The veteran presented with excellent mobility and was able to walk without difficulty unassisted to the exam room and be seated unassisted in the exam chair.  He was able to locate and reach for his personal items which where located
in his peripheral vision.  Such would not be the case if a person had
virtually extinguished visual fields.

In November 2013 the Board found the examination partially inadequate noting that the VA examiner cited visual acuity testing, 20/20 in one eye and 20/40 in the other, in support of the conclusion the Veteran was malingering in regards to visual acuity, while not addressing other visual acuity testing result.  As such, the claim was remanded for another eye examination.  

A VA optometry note from a few days after the VA examination in August 2012 indicates a corrected distance visual acuity of 20/200, bilaterally, and near visual acuity of 20/400, bilaterally.  Central visual field was noted to be "restricted all quadrants," bilaterally.  A February 2014 VA optometry note indicates corrected distance visual acuity of 20/100, bilaterally, and near visual acuity of 20/70, bilaterally.  Central visual field was noted to be "restricted all quadrants," bilaterally.  A June 2014 VA optometry note reports a distance visual acuity of 20/80, bilaterally, and near visual acuity of 20/200, bilaterally.  

In response to the Board remand, the Veteran was provided another VA eye examination in July 2014.  Visual acuity was noted as uncorrected distance: right 20/100, left 20/200; uncorrected near: 20/100, bilaterally; corrected distance: right 20/70, left 20/50; corrected near: 20/40 or better, bilaterally.  The Veteran was reported to not experience anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The examiner found no astigmatism or diplopia.  Slit lamp and external eye examination was normal except for lens where right nuclear sclerosis and left posterior chamber intraocular lens were noted.  Internal eye examination was abnormal only in the periphery where extensive pan-retinal photocoagulation was noted.  A visual field defect in the form of contracted vision was observed.  Goldmann charts were provided showing testing results.  Based upon visual field loss, the examiner found the Veteran had legal blindness.  It was noted that the Veteran's eye condition impacted his ability to work but further description of that impact is not provided.      

The examiner also "suspect[ed] some level of malingering on the part of the Veteran" in regard to visual field.  In support of this suspicion the examiner provided a rationale almost exactly the same as the August 2012 VA examiner.  While the July 2014 examiner cited to a different past visual acuity test (one from 2007 showing 20/30, bilaterally), the rationale similarly failed to address numerous other visual acuity findings (and was therefore partially inadequate, as well). 

The Veteran's most recent VA eye examination occurred in February 2015.  Visual acuity was noted as uncorrected distance: 20/100, bilaterally; uncorrected near: right 20/200, left 20/70; corrected distance: 20/70, bilaterally; corrected near: 20/40 or better, bilaterally.  The Veteran was reported to not experience anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The examiner found no astigmatism or diplopia.  Slit lamp and external eye examination was normal except for lens where right nuclear sclerosis and left posterior chamber intraocular lens were noted.  Internal eye examination was abnormal in that there was scarring of both right and left maculae, as well as 360 laser scars of the periphery.  A visual field defect in the form of contracted vision was observed.  Based upon visual filed loss the examiner found the Veteran had legal blindness.  It was noted that the Veteran's eye condition impacted his ability to work, as his legal blindness per his visual field would limit the number of jobs that he would be able to perform.  It was, nevertheless, indicated that the Veteran could perform jobs involving a computer or some other task with good lighting.  

In regard to the visual acuity for the right eye: a normal field of vision temporally is 85 degrees the examination shows 25 degrees.  Normal vision down temporally is 85 degrees the examination shows 15 degrees.  The normal field of vision down is 65 degrees the examination shows 12 degrees.  The normal field of vision down nasally is 50 degrees the examination shows 10 degrees.  The normal vision nasally is 60 degrees the examination shows 17 degrees.  The normal vision up nasally is 55 the examination shows 11 degrees.  The normal field of vision up is 45 degrees the examination shows 15 degrees.  The normal field of vision up temporally is 55 degrees the examination shows 10 degrees.  The total remaining visual field for the left eye is 115 degrees. 

In regard to the visual acuity for the left eye: a normal field of vision temporally is 85 degrees the examination shows 15 degrees.  Normal vision down temporally is 85 degrees the examination shows 10 degrees.  The normal field of vision down is 65 degrees the examination shows 10 degrees.  The normal field of vision down nasally is 50 degrees the examination shows 5 degrees.  The normal vision nasally is 60 degrees the examination shows 10 degrees.  The normal vision up nasally is 55 the examination shows 5 degrees.  The normal field of vision up is 45 degrees the examination shows 10 degrees.  The normal field of vision up temporally is 55 degrees the examination shows 10 degrees.  The total remaining visual field for the left eye is 75 degrees. 

A VA optometry note from April 2015 indicates a corrected distance visual acuity of right 20/70, left 20/30 and near visual acuity of 20/40 bilaterally.  Central visual field was noted to be restricted 80 percent all quadrants.

Analysis

The Veteran seeks (1) an initial rating compensable rating prior to February 5, 2015, and (2) a rating in excess of 70 percent thereafter.  In an April 2016 Rating Decision, the RO granted a separate evaluation of 70 percent for bilateral diabetic retinopathy, effective February 5, 2016, based on the results of a VA examination completed that day.  Prior to that date, the Veteran's bilateral diabetic retinopathy had been evaluated as a noncompensable complication of the Veteran's diabetes mellitus (for which service connection was established effective October 25, 2006).

A review of the claims file indicates the Veteran's diabetic retinopathy has not resulted in incapacitating episodes, as defined by 38 C.F.R. § 4.79, to the extent that a compensable rating would be warranted during any particular twelve month period under consideration in this appeal.

Turning to the appropriate rating, as explained below, the Board determines a rating of 10 percent is warranted prior to April 22, 2011, that a rating of 30 percent is warranted from April 22, 2011, to February 4, 2015, and a rating of 80 percent is warranted as of February 5, 2015.  

Prior to April 22, 2011

Prior to April 22, 2011, there are corrected visual acuity measurements ranging from 20/25 bilaterally to 20/50 right, 20/60 left.  According to the Rating Schedule only two measurements during this time period indicate a compensable rating is warranted: a 20/40-20/50 measurement from the Eye Clinic of Houston and 20/50 right, 20/60 left measurement from Dr. S.Y.  38 C.F.R. § 4.79, Diagnostic Code 6066.  However, because the many other measurements taken during this time period warrant a noncompensable rating the Board finds that the Veteran's diabetic retinopathy disability picture more nearly approximates a noncompensable evaluation, i.e. a zero percent, during this time period.  

However, it should be noted that under the pre-December 10, 2008, Rating Schedule, the Board has found that the Veteran's diabetic retinopathy would be rated as analogous to retinitis.  Furthermore, the pre-December 10, 2008, Rating Schedule makes clear that a minimum 10 percent rating should be awarded for such disability.  38 C.F.R. § 4.84a (2008).  This also means the application of the pre-December 10, 2008, Rating Schedule would be more beneficial until April 22, 2011, and, as such, will be applied until that date.  38 U.S.C.A. § 5110 (West 2014); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Therefore, prior to April 22, 2011, a rating of 10 percent, but no greater, is warranted.

April 22, 2011, to February 4, 2015

From April 22, 2011, to February 4, 2015, the Veteran's diabetic retinopathy warrants an evaluation of 30 percent.  Foremost, it should be noted that, during this time period, the Veteran cannot be evaluated based on visual field defect.  While review of the record shows evidence of some problems with visual field as early as April 2011, the indications of visual field defect are not accompanied by Goldmann charts showing testing results as required by 38 C.F.R. § 4.77(a) (other than the August 2012 and July 2014 VA examination reports, which are of lowered probative value, as discussed below).

In regard to the August 2012 and July 2014 VA examinations' Goldmann charts both examiners reported that objective testing indicated that the Veteran was malingering.  Both examiners found the Veteran presented such a restricted field of vision on testing that he would be unable to orient and mobilize in an unfamiliar environment without bumping into object but the Veteran was able to navigate the examination room unassisted.  As such and as explained above and below, based on the medical evidence indicating a direct conflict between the Veteran's statements about the severity of his disability and the results of objective testing and medical examination reports, the Board finds the August 2012 and July 2014 visual field testing results do not fully and accurately represent the Veteran's actual disability picture.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  

Nevertheless, prior to February 4, 2015, there are numerous visual acuity test results indicating corrected distance vision.

The August 2012 VA examination revealed corrected distance vision of 5/200.  However, the Board again notes that the August 2012 VA examiner had concerns that the Veteran was malingering.  In a November 2013 remand the Board found the August 2012 VA examiner's suggestion the Veteran was malingering was partially based on an inaccurate factual premise because, in addition to noting the Veteran's conduct at the time of examination, the examiner cited only one previous visual acuity measurement showing better vision while failing to address other measurements that were more consistent with examination findings on that day.  

Nevertheless, the Board finds that subsequent development (while not undertaken to develop negative evidence) indicates that it is more likely than not that the Veteran was malingering in regard to visual acuity at the time of the August 2012 examination.  First, the July 2014 VA examiner reported that the Veteran was malingering in regard to visual field but did not mention visual acuity.  The July 2014 VA visual acuity measurements for corrected distance vision were better than the August 2012 findings without any explanation by the examiner as to whether it was possible that the Veteran's disability picture had improved.  Second, the February 2015 VA examiner made no suggestion that the Veteran was malingering in any respect and found corrected distance visual acuity better that the August 2012 findings and similar to the July 2014 findings.  Therefore, the Board finds that the unexplained "improvement" in the Veteran's corrected distance visual acuity following the August 2012 VA examination is persuasive evidence the the Veteran was malingering at the time of the August 2012 VA examination.  See Caluza, 7 Vet. App. at 510-11.

Similarly, the Board finds that the visual acuity measurements reported in the April 2011, April 2012, August 2012, and February 2014 VA medical notes are also more likely than not the result of malingering.  This is due to the fact that these findings are much the same as the August 2012 findings that have been attributed to malingering by a medical expert, based on objective contradictions between examination findings and observed behavior during the examination.  See Caluza, 7 Vet. App. at 510-11.  Furthermore, these findings stand as outliers in comparison to visual acuity measurements both before April 2011 and after February 2014.  See id.

However, while the April 22, 2011, visual acuity measurements were reported to be the result of malingering the Board will afford the Veteran the benefit of the doubt that--despite any potential malingering-his diabetic retinopathy did start to worsen at this time.  38 C.F.R. § 3.102.  Therefore, further affording the Veteran the benefit of the doubt, the Board will consider the February 2015 VA examination findings as to visual acuity to represent an increase in the Veteran's visual acuity impairment as far back April 22, 2011.  As noted above, such a disability picture warrants an evaluation of 30 percent, but no greater.  38 C.F.R. § 4.79, Diagnostic Code 6066.

From February 5, 2015

From February 5, 2015, an evaluation of 80 percent is warranted.  The primary evidence during this period is the February 5, 2015, VA eye examination.  This examination made clear that the Veteran experiences both visual field defect and decreased visual acuity.  When both decreased visual acuity and visual field defect are present in one or both eyes and are service connected each is to be evaluated separately then combined under the provision of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).  

Evaluation of visual acuity is on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  Examination in February 2015 revealed corrected distance vision of 20/70 bilaterally.  Vision in one eye 20/70 with 20/70 vision in the other eye warrants an evaluation of 30 percent.  38 C.F.R. § 4.79, Diagnostic Code 6066.  

Evaluation of visual field defect is evaluated by determining the average concentric contraction of the visual field of each eye by measuring the remaining visual field at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  38 C.F.R. §§ 4.76a, Table II; 4.77(b).  The February 2015 examination revealed a remaining visual field of 115 degrees for the right eye and 75 for the left eye.  Dividing each number by eight results in an average contraction of 14.375 degrees and 9.375 degrees, respectively.

Bilateral concentric contraction of 6 to 15 degrees warrants a 70 percent evaluation or each affected eye can be evaluated as 20/200.  38 C.F.R. § 4.79, Diagnostic Code 6080.  Vision in one eye 20/200 with 20/200 vision in the other eye warrants an evaluation of 70 percent.  38 C.F.R. § 4.79, Diagnostic Code 6066.  

Therefore, visual acuity warrants a 30 percent evaluation and visual field defect warrants a 70 percent evaluation resulting in a combined evaluation of 80 percent.  38 C.F.R. § 4.25.  Besides the VA examination, the only other measurements of visual acuity and visual field defects post February 5, 2015, are the measurements provided in the VA optometry note from April 2015.  Central visual field was noted to be restricted by 80 percent in all quadrants, however, this measurement cannot be used for rating purposes because, in all cases, visual field testing results must be recorded on a standard Goldmann chart and the Goldmann chart must be included with the examination.  38 C.F.R. § 4.77(a).  Furthermore, in April 2015, corrected distance vision was found the same in the right eye and better in the left in comparison to February 2015.  The Veteran will be afforded the benefit of the doubt that the worse left eye visual acuity measured at the time of the February 2015 examination is a better representation of the Veteran's disability picture during this time period.  38 C.F.R. §§ 3.102, 4.7.  

Therefore, as of February 5, 2015, an evaluation of 80 percent, but no greater, is warranted for diabetic retinopathy.  
 
In summary, a rating of 10 percent is warranted prior to April 22, 2011; a rating of 30 percent is warranted from April 22, 2011, until February 4, 2015; and a rating of 80 percent is warranted as of February 5, 2015.  



Extraschedular Consideration
  
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the symptoms and severity of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptoms, then the Rating Schedule contemplates the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the Board finds that the disability picture associated with the Veteran's service connected bilateral diabetic retinopathy is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  Specifically, the Rating Schedule provides for ratings based on incapacitating episodes, impairment of central visual acuity, impairment of visual fields, and impairment of muscle function.  The Veteran's bilateral diabetic retinopathy is manifested specifically by impairment of visual acuity and visual fields symptoms that are explicitly contemplated by the Rating Schedule; therefore, the Veteran has not demonstrated bilateral diabetic retinopathy symptomd so unusual that they would not be contemplated by the available rating criteria.

Total Disability Evaluation Based on Individual Unemployability

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).  Entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In this case, as of May 8, 2013, the Veteran's service-connected disabilities are rated a combined schedular 100 percent.  Therefore, the issue of whether a schedular TDIU is warranted concerns only the period prior to May 8, 2013.  38 C.F.R. § 4.16.  As to all periods on appeal, the evidence of record suggests the Veteran's bilateral diabetic retinopathy does impact his ability to work because his limited vision restricts the amount of tasks he can perform.  Nevertheless, the same evidence shows the Veteran is not so restricted that he is unable to obtain and maintain gainful employment.  

The February 2015 VA examiner indicated that, although the Veteran has legal blindness that would limited the number of jobs he would be able to perform, he would still be able to perform a job involving tasks with good lighting.  The February 2015 examination reported the greatest level of impairment (even setting aside the question of potential malingering) and yet still indicated that the Veteran would be capable of obtaining and maintaining gainful employment.

The Board concludes, based on this evidence, that the Veteran would be able to perform as many (if not more) occupational tasks prior to May 8, 2013, at which point the record shows his vision to be the same or better than at the time of the February 2015 examination.  As such, the Board determines a the matter of TDIU has not been raised such that remand or referral is warranted.  See Rice 22 Vet. App. 447.

Special Monthly Compensation

Finally, a Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). 

By law, SMC(k), (l), (m), and (n) can be awarded based on blindness.  38 U.S.C.A. § 1114(k),(l),(m),(n); 38 C.F.R. § 3.350(a),(b),(c),(d).  (The Board notes that SMC(k) has been awarded, effective March 8, 2010, for loss of the use of a creative organ.)  Nevertheless, SMC is not warranted based on blindness at any point during the current appeal period.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

SMC(k) will be awarded for a Veteran whose vision in one eye is with light perception, without light perception, or enucleated.  Id.  In this case, neither of the Veteran's eyes is enucleated.  An August 2006 ocular examination report indicated corrected vision on the left of 20/LP (light perception), however, this measurement does not appear to conform to the definition of "only light perception" found under 38 C.F.R. § 3.350(a)(4), which states that "only light perception" exists when there is inability to recognize test letters at one foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet.  Accordingly, SMC(k) is not warranted.

SMC(m) and (n) will be awarded for vision in both eyes with light perception only.  38 U.S.C.A. § 1114(m),(n); 38 C.F.R. § 3.350(c),(d).  In this case, no visual acuity measurements during the appeal period indicate the Veteran has bilateral visual acuity of only light perception.  Therefore, SMC(m) or (n) is not warranted based on vision with light perception only.  Id.  

SMC(l) will be awarded for bilateral vision of 5/200 or less.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  In this case, the August 2012 VA examiner measured the Veteran visual acuity as 5/200; however, as discussed above, the examiner determined these results were a consequence of malingering, a finding that is supported by the evidence of record.  As such, SMC(l) is not warranted based on visual acuity of 5/200.  Id.  Similarly, while concentric contraction of the field of vision beyond five degrees in both eyes is equivalent to 5/200 vision any findings indicating such contraction have also been determined to be the result of malingering.  38 C.F.R. § 3.350(b).  Accordingly, SMC(l) is not warranted.  Id.  

SMC(1) will also be awarded for disabilities resulting in the veteran being so helpless as to be in need of regular aid and attendance while SMC(m) will be awarded for blindness in both eyes that leaves the veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l),(m); 38 C.F.R. § 3.350(b),(c).  In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, a review of the record shows the Veteran's impaired vision does not result in any of the threshold deficiencies.  As noted above, the February 2015 VA examiner indicated that though the Veteran has legal blindness that would limit the number of jobs he would be able to perform he still could do well at a job involving tasks with good lighting.  Because the medical evidence indicates that good lighting would allow the Veteran to perform certain occupational tasks, the Board finds that it would similarly allow the Veteran to dress or undress himself, keep himself clean, feed himself, attend to the wants of nature, and navigate the world without the need for care or assistance on a regular basis to protect the Veteran from the hazards or dangers of his daily environment.  Thus, he is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(l) or (m).  38 U.S.C.A. § 1114(l),(m); 38 C.F.R. § 3.350(b), (c).    
  

ORDER

Prior to April 22, 2011, entitlement to an initial rating of 10 percent for bilateral diabetic retinopathy, associated with the service-connected diabetes mellitus, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

From April 22, 2011 until February 4, 2015, entitlement to a rating of 30 percent, for bilateral diabetic retinopathy, associated with the service-connected diabetes mellitus, is granted, subject to the laws and regulations governing the payment of monetary benefits.

As of February 5, 2015, entitlement to a rating of 80 percent for bilateral diabetic retinopathy, associated with the service-connected diabetes mellitus, is granted, subject to the laws and regulations governing the payment of monetary benefits.   



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


